UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6649



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.


VERA ETTA BAKER,

                  Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:06-cr-00034-sgw-2)


Submitted:     September 16, 2008          Decided:   September 22, 2008


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Vera Etta Baker, Appellant Pro Se.       Ronald Andrew Bassford,
Assistant United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Vera       Etta    Baker   appeals      the   district      court’s    order

denying her motion for a reduction of sentence filed pursuant to 18

U.S.C. § 3582(c)(2) (2000).           We have reviewed the record and find

no reversible error.          Accordingly, we find the district court did

not abuse its discretion in denying the motion.                     See United States

v.   Goines,    357    F.3d    469,   478       (4th   Cir.   2004)    (motion    under

§ 3582(c) “is subject to the discretion of the district court”);

United States v. Legree, 205 F.3d 724, 727 (4th Cir. 2000).                       Thus,

we affirm the district court’s order for the reasons stated there.

We   dispense    with    oral    argument        because      the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            2